              Case 2:20-cv-00088-TSZ Document 46 Filed 03/10/21 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7        TSUNG H HSU,

 8                               Plaintiff,

               v.                                          C20-88 TSZ
 9

          NORTHWESTERN MUTUAL LIFE                         MINUTE ORDER
10
          INSURANCE COMPANY,
11
                                 Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14         (1)     Having continued the trial date and certain pretrial deadlines, the Court also
     extends the deadline to file motions in limine to May 6, 2021.
15
          All other terms and conditions, and all dates and deadlines not inconsistent
16 herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
   no. 10, shall remain in full force and effect.
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
   record.
18
            Dated this 10th day of March, 2021.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
